DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 16 is objected to because of the following informalities:  The numeral identifiers of the “R”, “Q” and “M” groups should be in superscription format in order to have consistency with those symbols in Formulas (I) and (II).  Appropriate correction is required.  Those are the same type of objections as set forth in the previous Office Action, and Applicants are urged to make appropriate corrections.
Claim Rejections - 35 USC § 112
Claims 16-24 and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The selective formats of “selected from the group comprising… and…”, “selected from the group consisting of… or…” and “selected from the group consisting of…” in the claims 16 and 23 are improper.  It is suggested to use Markush format “selected from the group consisting of… and…” or “selected from … or…” for alternative member selection.  Those are the same type of objections as set forth in the previous Office Action, and Applicants are urged to make appropriate corrections.
Claim Rejections - 35 USC § 103
Claims 16-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sukhadia et al. (US 9,181,370) in view of Yamashita (2002/0177005) for the same rationale as set forth in the previous Nonfinal Office Action mailed July 8, 2021.

Claims 29-30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sukhadia et al. (US 9,181,370) for the same rationale as set forth in the previous Nonfinal Office Action mailed July 8, 2021.

Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive.
Applicants argue, “nothing in Sukhadia specifically teach or suggests a bridged metallocene catalyst of formula (1)” and “Yamashita is cited for mentioning use of a tetrahydroindenyl for a catalyst, but also fails to teach or suggest the claimed formula (I)”.  Those arguments are incorrect.  As point it out in the previous Office Action, Yamashita demonstrate the preparation of low density ethylene copolymer in the presence of ethylenebis(4,5,6,7-tetrahydroindenyl) zirconium dichloride ethylenebis(4,5,6,7-tetrahydroindenyl) zirconium dichloride in [0088], and Yamashita’s metallocene catalyst meets the limitation of the metallocene catalyst of formula (I) of the instant claims where m, n, p and q are 0, bridge L of -[CR8R9]h- is –CH2CH2- and M1 is Zr.

	"Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
However, the instant claims are directed to the polypropylene product in the form of product-by-process.  Because a product can often be prepared by a materially different process, in rejections of the product-by-process claims, all that is required of the examiner is to provide reasons and/or evidences that the product of the cited prior art is the same or appear to be same as those of the claims.  The reasons and/or evidences have been provided by the examiner as shown above, thus, the burden is now on the applicants to identified or shown the difference between Okumura’s polypropylene and the polypropylene of the instant claims. 
Since Applicants have failed to identify any errors in the rejections set forth in the previous Office Action, the rejections of the record are still deemed proper and thus maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/           Primary Examiner, Art Unit 1763